Per Curiam.
The defendant was found guilty of a violation of § 30-86 of the General Statutes, forbidding the sale of alcoholic liquor to minors, and appealed, assigning as error the court’s failure to correct the finding, its conclusions, the rulings on evidence, and the court’s conclusion upon all of the evidence that the defendant was guilty beyond a reasonable doubt.
Where error is assigned in the admission or rejection of evidence, the rule provides that “[e]ach such assignment shall be separately numbered and shall refer to an exhibit which shall be annexed and shall set forth the question, the objection, the answer if any, and the exception.” Practice Book § 989 (4). In the present case the defendant merely states that the court erred in admitting certain evidence and refers to pages of the transcript of the evidence. The assignments of error in the admission and rejection of evidence so transcend proper *566procedure that they cannot be considered on appeal. State v. Keating, 151 Conn. 592, 596; Arvee Construction Co. v. Ardolino, 144 Conn. 7, 12; Maltbie, Conn. App. Proc. § 147, p. 181.
To determine the claim that upon all the evidence the trial court could not have reasonably reached the conclusion that the defendant was guilty, we must look beyond the finding to the evidence; we do not evaluate it but simply determine, as a question of law and not as an issue of fact, whether there is evidence to support the ultimate conclusion of guilt. It is therefore unnecessary to consider the claims of error directed to the finding. State v. Pundy, 147 Conn. 7, 8.
From the evidence, the court could reasonably have found the following: The complaining witness was a minor nineteen years of age. On June 23, 1965, he went to the Shlatz Package Store in Enfield and purchased two six-packs of beer from the defendant. The trial court’s conclusion that the defendant was guilty was warranted.
There is no error.
In this opinion Dearington, Kinmonth and Levine, Js., participated.